NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0550-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SHAHEED BLAMHSAH,
a/k/a SHAHEED HINTON,

     Defendant-Appellant.
________________________

                   Submitted April 20, 2021 – Decided June 23, 2021

                   Before Judges Fisher and Moynihan.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 17-07-1980.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Marcia Blum, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Theodore N. Stephens, II, Acting Essex County
                   Prosecutor, attorney for respondent (Matthew E.
                   Hanley, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      The State's trial evidence included the testimony of Aaron Hammary, also

known as Yuck, who was a cooperating State's witness.         Hammary called

defendant, Shaheed Blamhsah 1 and Wesley Roberson, also known as Black, on

New Year's Eve 2015, and enlisted them to rob Bruce Turner, also known as

B.J., of money Turner was using to purchase drugs in a deal he had arranged

with Hammary. Hammary said he did not participate in the planned robbery,

but provided Turner's telephone number so defendant and Roberson could

arrange to meet with Turner. According to Hammary, defendant told him he

and Roberson encountered Turner. Though Hammary said defendant's accounts

of the incident to Hammary varied, evidence showed Turner was shot eight times

and was pronounced dead at the scene after police, responding to reports of a

shooting in progress, found Turner on the sidewalk stripped of his pants and

footwear. The medical examiner testified "the cause of death was multiple

gunshot wounds of head, torso, and upper extremities."




1
   Defendant advises in his merits brief that his surname—Blamahsah—was
misspelled in the caption and on other various documents in the record. We do
not see that defendant moved to correct the record or that it was otherwise
corrected, so we use the name set forth in the judgment of conviction, and used
by defendant in the notice of appeal and his merits brief.


                                      2                                  A-0550-19
      Defendant was indicted and subsequently found guilty by a jury of first-

degree conspiracy to commit murder (count one), 2 N.J.S.A. 2C:5-2 and 2C:11-

3(a)(1)(2); first-degree robbery (count three), N.J.S.A. 2C:15-1; first-degree

felony murder (count four), N.J.S.A. 2C:11-3(a)(3); second-degree possession

of a handgun without a permit (count five), N.J.S.A. 2C:39-5(b); second-degree

possession of a handgun with the purpose to use it unlawfully (count six),

N.J.S.A. 2C:39-4(a); and third-degree witness tampering (count seven), N.J.S.A.

2C:28-5(a)(1). 3   The trial judge dismissed fourth-degree tampering with

physical evidence (count eight), N.J.S.A. 2C:28-6(1), at the end of the State's

case. The jury could not reach a unanimous verdict on the charge of first-degree

murder (count two), N.J.S.A. 2C:11-3(a)(1)(2); the trial judge dismissed that

count without prejudice.




2
 Defendant was alleged to have conspired with Roberson, but Roberson passed
away prior to defendant's trial.
3
  In an order dated March 27, 2019, the court renumbered the counts of the
indictment, which had also included other charges that were severed from this
trial. Count five of the original indictment became count one, count six became
count two, count seven became count three, count eight became count four,
count nine became count five, count ten became count six, count fifteen became
count seven and count sixteen became count eight. We use the amended
designations as that is how they were presented to the jury.


                                       3                                  A-0550-19
      After merging counts one, three and six into count four, defendant was

sentenced on that felony murder count to life imprisonment subject to the No

Early Release Act (NERA), N.J.S.A. 2C:43-7.2, and the Graves Act, N.J.S.A.

2C:43-6(c), concurrent to a ten-year term with five years of parole eligibility

and subject to the Graves Act for unlawful possession of a weapon (count five).

The trial judge imposed a consecutive five-year term with two and one-half

years of parole ineligibility for witness tampering (count seven). 4 The judge

ordered the life term to run consecutive to defendant's then-current federal

sentence.

      Defendant appeals the conviction and sentence, arguing:

            POINT I

            THE   ROBBERY    AND    FELONY-MURDER
            CONVICTIONS MUST BE REVERSED DUE TO
            THE OMISSION OF A CHARGE ON THEFT AS A
            LESSER-INCLUDED OFFENSE OF ROBBERY.

            POINT II

            THE FELONY-MURDER CONVICTION MUST BE
            REVERSED     BECAUSE      MISLEADING

4
   The judgment of conviction notes count seven is to run concurrent to count
four, but the sentencing transcript is very clear that the judge imposed a
consecutive term. See State v. Pohlabel, 40 N.J. Super. 416, 423 (App. Div.
1956) (noting the rule in New Jersey is "where there is a conflict between the
oral sentence and the written commitment, the former will control if clearly
stated and adequately shown, since it is the true source of the sentence").

                                      4                                  A-0550-19
            INSTRUCTIONS ALLOWED THE JURY TO
            CONVICT OF FELONY MURDER WITHOUT
            FINDING ALL OF THE ELEMENTS OF THE
            OFFENSE.

            POINT III

            THE IMPOSITION OF THE MAXIMUM TERM OF
            LIFE,  WITH   A    MANDATORY     PAROLE
            DISQUALIFIER OF [SIXTY-THREE] YEARS AND
            NINE MONTHS,[5] ON A CONVICTION FOR
            FELONY MURDER, IN THE ABSENCE OF ANY
            SENTENCING FACTORS IN AGGRAVATION OF
            THE OFFENSE, IS GROSSLY EXCESSIVE AND
            SHOCKS THE CONSCIENCE.

We conclude these arguments are wholly meritless and affirm.

      Defendant contends the trial judge erred by failing to sua sponte instruct

the jury on theft as a lesser-included offense of robbery. That failure, he argues,

deprived the jury of the option to find defendant guilty of theft, a crime upon

which the felony murder conviction could not rest. Defendant reasons his

conviction for conspiracy to commit murder required the jury to find he

"intended to kill Turner, indeed, he planned to kill him. Thus the jury could

have found that the planned offense, the murder, was committed first, and that



5
  "Solely for the purpose of calculating the minimum term of parole ineligibility
pursuant to subsection a. of [NERA], a sentence of life imprisonment shall be
deemed to be [seventy-five] years," N.J.S.A. 2C:43-7.2(b); eighty-five percent
of seventy-five years is sixty-three years and nine months.

                                        5                                    A-0550-19
[defendant] took Turner's property after he was killed." According to defendant,

if the jury found he did not use force or threats to take Turner's property, see

State v. Lopez, 187 N.J. 91, 101 (2006) (recognizing the robbery statute

"requires that the threats or violence be carried out in furtherance of the intention

to commit a theft"), and defendant committed the theft after he had murdered

Turner, he could not be found guilty of felony murder because the predicate

offense for that crime was robbery.

      While there is no doubt that "theft, by definition, is a lesser-included

offense of robbery," State v. Ingram, 196 N.J. 23, 39-40 (2008); see also Lopez,

187 N.J. at 98, defendant's logic fails because the evidence did not "'clearly

indicate' the appropriateness of that charge," State v. Choice, 98 N.J. 295, 299

(1985). That tenet is premised on the legislative mandate that "[t]he court shall

not charge the jury with respect to an included offense unless there is a rational

basis for a verdict convicting the defendant of the included offense." N.J.S.A.

2C:1-8(e). When, as here, a defendant does not request a lesser-included jury

instruction, "[i]t is only when the facts 'clearly indicate' the appropriateness of

that charge" does the trial judge develop a duty to instruct on the charge sua

sponte. Choice, 98 N.J. at 299 (noting that duty does not require the trial judge

to "meticulously . . . sift through the entire record" to find all possible charges).


                                         6                                     A-0550-19
"However, sheer speculation does not constitute a rational basis." State v. Brent,

137 N.J. 107, 118 (1994). "[T]he evidence at trial [must] present[] a rational

basis for the jury to acquit the defendant of the greater offense and convict him

or her of the lesser." Id. at 123.

      The trial evidence did not provide that rational basis.           Hammary's

testimony provided the details that led to the fatal encounter between Turner and

defendant. The genesis of this crime was Hammary's plan to rob Turner of the

$15,000 Turner was using to buy drugs he ordered from Hammary. Knowing

he could not obtain the drugs Turner wanted, Hammary met with defendant and

Roberson. He believed Roberson resembled a dealer from whom he and Turner

had previously purchased drugs. Hammary wanted Roberson to pose as that

dealer as part of a plan to lure Turner to bring the cash which defendant and

Roberson would rob and split with Hammary.              Hammary gave defendant

Turner's phone number then left defendant and Roberson to execute the plan,

testifying he did not want to be with them when they called or know where they

were going to meet, because he "didn’t want it coming back to [him]."

      Hammary admitted the three spoke of murdering Turner, with whom

Hammary had had a falling out about a prior "drug dispute." Hammary testified

the topic "first came up because . . . of the retaliation, what could happen if . . .


                                         7                                    A-0550-19
[Turner] didn't die," but Hammary testified he "decided against it" because he

"didn't feel like it was necessary." There is no other evidence that the three

further discussed or planned Turner's murder. The evidence shows the plan was

to take Turner's money.

        On direct examination, Hammary recounted that defendant, whom he

referred to during testimony as Aboo or Abu, 6 told him "a couple of days" after

Turner was shot and killed that Roberson initially shot at Turner who ran, and

defendant "jumped out [of] the car and . . . finished him off." Hammary said

defendant initially told him nothing was taken from Turner except a TEC-9

automatic weapon from Turner's car, explaining on cross-examination, "I asked

him what happened and he told me nothing. . . . [T]hey ain't get anything because

[Turner] reached for his weapon, so he shot him." Defendant, in March 2017,

told Hammary they had taken $30,000 from Turner's car as well as a pair of Air

Jordan sneakers from Turner's person.        Defendant offered the sneakers to

Hammary but did not offer any of the money; Hammary testified he had declined

defendant's offer.

        Much of Hammary's cross-examination focused on the plan to set up the

pseudo-drug deal. After great effort, defense counsel got Hammary to admit he


6
    The name has varied spellings in the record transcripts.

                                         8                                 A-0550-19
was "in it for the money." After defense counsel established that Hammary

expected Turner to be armed and knew Roberson was going to be armed, 7 the

following colloquy ensued:

           [DEFENSE COUNSEL]: And you knew there was a
           potential for somebody getting shot once [Turner]
           found out that [Roberson] was not the connection, is
           that correct?

           [HAMMARY]: No.

           [DEFENSE COUNSEL]: What did you expect was
           going to happen?

           [HAMMARY]: The whole premise of it was for him
           not to find out that he wasn't the connect.

           [DEFENSE COUNSEL]: And - - but he could have
           found out, and you knew that - -

           [HAMMARY]: Yeah, I didn't think that - -

           [DEFENSE COUNSEL]: - - once he found - - if he
           were to find out, that somebody is going to get shot?

           [HAMMARY]: I didn't honestly think that far into it,
           to think what would happen if he found out.

     None of the trial proofs "clearly indicate[d]" this was planned as anything

except a robbery. The evidence established only Hammary had a prior animus



7
 Defense counsel, understandably, did not ask if Hammary knew defendant was
going to be armed.

                                      9                                   A-0550-19
against Turner; defendant had no reason to kill Turner outside the scope of the

planned robbery.      The State's theory supporting the conspiracy to commit

murder charge, as urged by the assistant prosecutor during summation, was that

defendant conspired to murder Turner because defendant did not want to leave

any witnesses to the robbery. But the State's summation never deviated from its

theory of the case:

            Let's talk about some of the facts that we have in this
            case because all of this comes down to evidence and we
            can't start talking about the case without talking about
            the plan, and what the plan was. And the plan, ladies
            and gentlemen, was a robbery.

The assistant prosecutor emphasized "[t]he conversation was about robbery.

[Hammary] was clear, don't kill him." The assistant prosecutor then recounted

Hammary's testimony that defendant later told him "we were always going to

kill him," to support the State's theory that defendant intended to murder Turner

as part of the robbery coverup:

            He's not leaving behind any witnesses to what he did.
            Whatever we may think about what was going on that
            night, these people, they were in the street. Them going
            and shooting him, robbing him, they had to be
            concerned about a couple of things. Is . . . Turner going
            to go to the police, is he going to do something himself?
            They couldn't leave any witnesses behind. That's why
            the plan was to . . . always kill him. They weren't going
            to tell [Hammary] that because [Hammary] was setting
            it up. [Hammary] knew [Turner]. [Hammary] told

                                      10                                   A-0550-19
             them, no, don't kill him. But they no shot (sic) of not
             doing that. They had no choice. They had to kill him.

      The evidence does not support defendant's contention that the theft and

murder were discrete events. Instead, it shows defendant admitted to Hammary

he exited the vehicle to follow Turner, who ran after being shot, to "finish him

off." Surveillance video from the scene buttresses that evidence, showing one

individual walking and then that same person retreating in the direction from

which he came, followed by another individual running. There is no evidence

that the infliction of bodily injury or the use of force did not occur during the

commission of the theft, including "in an attempt to commit theft or in the

immediate flight after the attempt or commission." 8 See N.J.S.A. 2C:15-1(a).

Thus, the judge did not err by failing to sua sponte include a jury instruction on

the lesser-included crime of theft. See State v. Denofa, 187 N.J. 24, 42 (2006)

("Only if the record clearly indicates a lesser-included charge—that is, if the

evidence is jumping off the page—must the court give the required

instruction.").




8
  The trial judge did not charge the jury on the elements in N.J.S.A. 2C:15-
1(a)(2) and (a)(3).


                                       11                                   A-0550-19
      We also reject defendant's argument that "the felony-murder conviction

must be reversed because misleading instructions allowed the jury to convict

[defendant] of felony murder without finding all of the elements of the offense."

Specifically he contends

            the court explained that the indictment charged murder
            and felony murder, that they were both forms of
            murder, and that [defendant] could be convicted of
            conspiracy to commit murder and conspiracy to commit
            felony murder. The court stated: "Count [one] is the
            substantive charge of conspiracy to commit murder and
            [c]ount [four], which is felony murder."

We disagree with defendant's argument that that quoted portion of the

instruction "told the jury that the substantive crime of conspiracy charged in

[c]ount [one] applied to both murder and felony murder," and the inaccurate

instruction given may have caused the jury to convict defendant "if he

committed the nonexistent crime of conspiracy to commit felony murder." That

argument is based on defendant's skewed and conflated reading of the judge's

charge.

      We review defendant's challenge to the jury charge under the plain error

standard because defendant posed no objection. State v. Chapland, 187 N.J.

275, 288-89 (2006); R. 2:10-2. Unlike defendant, we consider the instruction as




                                      12                                   A-0550-19
a whole and in the context "of the overall strength of the State's case." Id. at

289.

         The portion of the charge quoted by defendant was made at the beginning

of the instructions as the judge explained the difference between principal and

coconspirator liability. The judge properly told the jury the State theorized

defendant was guilty of murder and robbery as both a principal and

coconspirator, and emphasized that coconspirator liability was "to be considered

in relation to [c]ount [t]wo of the indictment charging murder, and [c]ount

[t]hree charging robbery," and explained that the substantive conspiracy to

commit murder charge in count one was different from the coconspirator

liability that the jury was considering in its deliberations on counts two and

three.

         The snippet quoted by defendant followed; the entire portion provided:

                All right. Count [o]ne is the substantive charge of
               conspiracy to commit murder and [c]ount [f]our, which
               is felony murder. In relation to [c]ount [t]wo of the
               indictment, the murder count, you are to consider
               liability as a principal actor and/or a coconspirator
               liability.
                      The crimes of [c]ounts one through [f]ive
               allegedly took place – and it's also on [c]ount [f]our,
               with the – excuse me – [c]ount [t]hree with the robbery
               is also on the – as a coconspirator or a principal actor.




                                         13                                A-0550-19
      The mention of the felony murder count, and "[c]ounts one through [f]ive"

is confusing, but it is clear the judge specifically referred to only counts two and

three—the murder and robbery charges—reiterating those to which principal

and coconspirator liability pertained. He repeatedly told the jury coconspirator

liability applied only to the robbery or murder charges, or both, and that the

alleged coconspirator was Roberson. He never related the felony murder charge

to count one or to coconspirator liability.

      A careful review of the instructions on each of the charged crimes

manifests the judge made clear the elements of each crime, which he told the

jury to separately consider, and the theories of liability applicable to each. And,

not once in his instruction on conspiracy did he mention "felony murder" or

"conspiracy to commit felony murder." The judge essentially followed the

model jury instructions. "When a jury instruction follows the model jury charge,

although not determinative, 'it is a persuasive argument in favor of the charge as

delivered.'" State v. Whitaker, 402 N.J. Super. 495, 513-14 (App. Div. 2008)

(quoting State v. Angoy, 329 N.J. Super. 79, 84 (App. Div. 2000)).

      Moreover, the jury found defendant guilty of first-degree robbery. They

therefore concluded he, in the course of committing the theft, inflicted bodily




                                        14                                    A-0550-19
injury or used force upon Turner, and that he was armed with or threatened the

immediate use of a deadly weapon in the course of committing the robbery. 9

      Furthermore, the jury was instructed they could find defendant guilty of

felony murder only if they found defendant guilty of robbery:

                  You cannot find the defendant guilty of felony
            murder unless you first find him guilty beyond a
            reasonable doubt of having committed or attempted to
            commit the crime of robbery stated in [c]ount [t]hree.

                   All right. And my instructions – I'm going to give
            you a jury instruction form that tells you that. If it was
            not guilty on the robbery, then he's not guilty on the
            felony murder. All right? So you can only consider
            this charge if you found guilty on robbery.

The jury is presumed to have followed those instructions. State v. Nelson, 155

N.J. 487, 526 (1998). The instructions did not, as defendant argues, allow his

conviction for felony murder "without finding all of the elements" of that crime.

We see no error—much less plain error—in the judge's charge. By no means

did defendant prove that the charge was inaccurate, much less that it

"prejudicially affect[ed]" his substantial rights and the inaccuracy was

"sufficiently grievous to justify notice by the reviewing court and to convince




9
  The judge did not charge the jury on the other elements that elevate a second-
degree robbery to a first-degree robbery. See N.J.S.A. 2C:15-1(b).

                                       15                                  A-0550-19
the court that of itself the error possessed a clear capacity to bring about an

unjust result." State v. Hock, 54 N.J. 526, 538 (1969).

      Defendant argues the imposed "sentence is not supported by the

aggravating factors, is manifestly excessive, and shocks the conscious." He also

contends the judge "did not explain how it concluded, despite the fact that the

jury convicted [defendant] of felony murder rather than murder, and despite the

fact that the court did not find any factors in aggravation of the offense, that the

appropriate sentence was not" for a term of thirty-five, forty or even fifty years,

less than the life term imposed subject to the NERA period of parole

ineligibility.

      We disagree. Analyzing the aggravating and mitigating factors, the judge

considered that defendant was then thirty-one years old and had an extensive

criminal history starting at the age of thirteen. As a juvenile he had "a total of

[fourteen] petitions filed against him . . . resulting in nine separate

adjudications"; the judge also noted juvenile violations of probation. Defendant

also had four prior indictable convictions and violated both probation and




                                        16                                    A-0550-19
parole. Among the prison terms he received, defendant was serving 150 months

in federal prison at the time of this trial. 10

      The judge found aggravating factor three, "[t]he risk that the defendant

will commit another offense," N.J.S.A. 2C:44-1(a)(3), "clearly exists in this

case." The judge concluded aggravating factor six, N.J.S.A. 2C:44-1(a)(6),

"clearly exists" based on "[t]he extent of the defendant's prior criminal record

and the seriousness of the offenses of which he has been convicted." Lastly, the

court found aggravating factor nine, "[t]he need for deterring the defendant and

others from violating the law."           N.J.S.A. 2C:44-1(a)(9).   He accorded

"significant weight" to all the aggravating factors. The judge also reviewed the

statutory mitigating factors and found none of them applied to this case. The

judge concluded "the aggravating factors substantially and overwhelmingly

outweigh the [non-existent] mitigating factors."

      Where mitigating factors outweigh the aggravating factors the sentence

imposed should tilt toward the minimum or, alternatively, should the



10
    Defendant pleaded guilty on October 6, 2017 to two separate offenses,
conspiracy to commit a Hobbs Act robbery, 18 U.S.C. §1951 (establishing
criminal liability of "[w]hoever in any way or degree obstructs, delays, or affects
commerce . . . by robbery or extortion or attempts or conspires to do so, or
commits or threatens physical violence to any person or property in furtherance
of a plan or purpose"), and use of a firearm during a crime of violence.

                                          17                                 A-0550-19
aggravating factors dominate, imposing a sentence on the higher range would

be appropriate. State v. Natale, 184 N.J. 458, 488 (2005). The judge applied

the Natale Court's instruction in imposing a term at the top of the range. See

State v. Buckner, 437 N.J. Super. 8, 37-38 (App. Div. 2014) (finding the trial

court appropriately applied aggravating factors three, six and nine, and in light

of defendant's extensive criminal history and no mitigating factors found, it was

entirely appropriate for the trial court to impose a sentence him "in the higher

end of the range"). While the imposition of the maximum sentence within the

statutory guidelines "may strike [this court] as a harsh sentence, . . . that is the

consequence of the legislative scheme and not a clear error of judgment by the

trial court."   State v. Dunbar, 108 N.J. 80, 83 (1987).         We defer to the

experienced trial judge and heed the Court's caution "not to substitute [our]

judgment for those of our sentencing courts." State v. Case, 220 N.J. 49, 65

(2014).

      The judge adhered to the sentencing guidelines; found three aggravating

factors and no mitigating factors based on competent and credible record

evidence; and applied the guidelines to the facts of the case so that the sentence

imposed does not shock the judicial conscience. See State v. Fuentes, 217 N.J.




                                        18                                    A-0550-19
57, 70 (2014). As such, we discern no abuse of discretion. See State v. Jones,

232 N.J. 308, 318 (2018).

      Affirmed.




                                     19                                 A-0550-19